DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7, 9-10, 17-18, are pending and under consideration. The amendment filed on 10/20/2021 has been entered.
Priority
Acknowledgment is made of applicants claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No, PCT/JP2016/070276, filed July 8, 2016, which claims the benefit of Japanese Patent Application No, 2015-139023 filed July 10, 2015, and Japanese Patent Application No. 2016-049919 filed March 14, 2016, in accordance with 37 C.FR. § 1.55 Applicant submits herewith an accurate English translation of a certified copy of priority Japanese Appl. No 2015-138023, fled July 10, 2015 (Exhibit A}, and Japanese Appl No. 2010-049919 fled March 14, 2016 (Exhibit A} and Japanese Appl. No 2015-139023, fled March 4, 2016 (Exhibit B}. The claimed invention finds support in priory Japanese Appl. No. 2015-139023, inter alia at paragraphs [0012], (0021]-[0022], [0162]-[0169], and claims 1-8. The claimed invention finds support in priority Japanese Appl No. 2016-049915, inter alia paragraphs [0012], [0021]-[0022], [0163]-[0177], and claims 1-9. Thus, claims 1-8, accorded priority July 10, 2015, and claims 9-10, 77-18 accorded priority March 14, 2076.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Maintained/Claim Rejections - 35 USC § 112/Modified form Necessitated by Amendment

(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-5, 7, 9-10, 17-18, remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, because the specification, while being enabling for;
a transgenic mouse whose genome comprises deletion of the endogenous nucleic acid sequence encoding full length of CD3, CD3 and CD genes replaced with the corresponding nucleic acid sequence encoding full length human CD3, CD3 and CDgenes, wherein the human CD3transgene is under the control of an endogenous expression regulatory region, and wherein the genetically modified mouse comprises full length human CD3 and none of the endogenous full length mouse CD3 and wherein the transgenic mouse comprises the human CD3 transgene expressed on activated T cells, upon contacting a test substance with the genetically modified mouse, and wherein the mouse is functionally deficient of the endogenous mouse CD3,
does not reasonably provide enablement for a chimeric mouse with not all somatic and germ cells comprise deletion of the endogenous CD3 replaced with human CD3 and the   transgene is not expressed on T cells activated upon contacting a test substance.
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
 For the record the rejection is reiterated below.
In determining whether Applicant's claims are enabled, it must be found that one of skill in the art before the effective filing of invention by applicant would not have had to perform “undue experimentation’ to make and/or use the invention claimed. Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in in re Wands, 858 Fed at 737, 8 USPQ 1400, 2d al 1404, Such factors are: (1) The breadth of the claims: (2) The nature of the invention: (3} The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art (6) The amount of direction and guidance provided by Applicant: (7) The existence of working examples: and (8} The quantity of experimentation needed to make and/or use the invention.
The office has analyzed the specification in direct accordance to the factors outlines in in re Wands. MPEP 2164.04 states: “while the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01 (a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation to make and/or use the invention and therefore applicant’s claims are not enabled.
Claims are directed to a genetically modified mouse, wherein the mouse is functionally deficient in endogenous CD3, CD3 and CD gene in its genome and wherein the mouse functionally expresses full length human CD3, CD3 and CD proteins including CD3, CD3 . Claim 3, limits, wherein full-length nucleotide coding sequence of human CD3, CD3 and CD, is inserted into the genome of the mouse. Claim 4 limits, wherein the mouse-derived T cell receptor and human CD3, CD3 and CD proteins form a complex on the cell membrane of the T cell of the mouse.
The breadth of the claims
The breadth of the claims embraces a chimeric mouse, wherein nor all somatic and germ cells comprise the claimed full length human CD3 transgene without deletion of the full-length mouse CD3 transgene. The specification fails to enable making chimeric genetically modified transgenic mouse which would have an enabled use. This is because one of skill in the art would not know how to use the transgenic mouse that is not different from the wild type mouse. It should be noted that the recitation “wherein the mouse is functionally deficient in endogenous CD3 genes in its genome and wherein the mouse functionally expresses full length human CD3 including CD3 the deletion with the replacement is only on a few cells that do not embrace full length human CD3 including CD3. Thus, the chimeric mouse comprises a ratio of cells with different genotypes which is unpredictable due to the ratio of cells with various genotypes for the insertion of the human transgene into any endogenous locus that could determine the transgene expression in the transgenic mouse and the resulting phenotype of the transgenic mouse which is unpredictable. 
The specification fails to disclose a genetically modified transgenic mouse with a chimeric genotype that does not even require insertion of human CD3into the mouse genome resulting in functional expression of human CD3as requried by the base claim 1. It is emphasized the instant specification fails the mouse as claimed other than transgenic mouse whose genome comprises a deletion of the full length endogenous CD3 that is replaced with the corresponding full length human CD3 such that the human CD3 is under the control of  and none of the endogenous full length mouse CD3.
For example, the site at which a construct is integrated in the genome plays a crucial role in ensuring efficient transgene expression because the injected DNA is typically incorporated into any region without the human CD3 is under the control of an endogenous expression regulatory region, and wherein the genetically modified mouse comprises full length human CD3 and none of the endogenous full-length mouse CD3.
However, the specification only discloses bacterial artificial chromosome (BAC) clone was used, into which a genomic region where the mouse CD3, CD3 and CD genes are positioned had been cloned. A loxP sequence was inserted at the position approximately 3.5 kb 5' upstream of the gene region encoding mouse CD3 in this BAC, and the genome region further upstream was removed leaving approximately 3.1 kb. At that time, the loxP sequence was introduced together with neomycin-resistance (neo) gene cassette and insertion was conducted by homologous recombination using a Red/ET system (GeneBridges) (example 1, [0210]). In that case, from among the Escherichia coli clones that grew in a kanamycin supplemented medium, clones for which polymerase chain reaction (PCR) method resulted in correct amplification were selected. Next, loxP sequence and Rox sequences were placed at 3’ downstream of the CD3 gene on the BAC. More specifically, the loxP sequence and Rox sequences were introduced along with hygromycin-resistance (Hyg) gene cassette, and insertion was conducted by homologous recombination using a Red/ET system In that case, from among the Escherichia coli clones that grew in a hygromycin-supplemented medium, clones in which the loxP sequence and Rox sequences were inserted as expected were selected by PCR method. Next, the genomic region 3' downstream of the Hyg gene cassette was removed leaving approximately 3.4 kb (example 1, [0210)).

(3) Construction of a human CD3 gene region introduction vector (FIG. IB). A BAC clone was used, into which a genomic region where the human CD3 genes are positioned had been cloned [0215]. A loxP sequence was inserted at 5' upstream of the gene region encoding human CD3z, in this BAC. At that time, the loxP sequence was introduced along with Hyg gene cassette, and insertion was conducted by homologous recombination using a Red/ET system (GeneBridges). In that case, from among the Escherichia coli clones that grew in a hygromycin-supplemented medium, clones for which PCR method resulted in correct amplification were selected. Next, at 3' downstream of the human CD3 gene in the BAC, puromycin-resistance (Puro) gene flanked on both ends by Frt sequences was introduced together with Neo gene cassette to position a Rox sequence further downstream, and insertion was conducted by homologous recombination using a Red/ET system. In that case, from among the Escherichia coli clones that grew in a kanamycin-supplemented medium, clones in which the Frt sequences, the Puro gene, the Rox sequence, and the Neogene were inserted as expected were selected by PCR method [0215].
(4) Introduction of a human CD3 gene region introduction vector and a recombinase expression vector into Cd3 gene region-modified mouse ES cells. The human CD3 gene region introduction vector, a Cre recombinase expression vector, and a Dre recombinase expression vector were introduced via electroporation into ES cell clones (1D4, 5HI, 615, and 3A5) in which the loxP sequences and Rox sequences were correctly inserted at the targeted sites of the mouse Cd3 gene region in the above-mentioned step; and after selective culturing with puromycin, the grown ES cell clones were genotyped [0216].

(7) Confirmation of expressions of human CD3 and mouse Cd in the respective lines of human CD83 gene-substituted mice. In the Cd3 gene-deficient mice, the respective mouse Cd3 molecule-derived PCR signals were not detected. Only human CD3, CD3 and CD were detected, and none of mouse CD3, CD3 and CD was detected from the samples derived from lines 1C3 and 8112 of the above-mentioned lines among the human CD83 gene-substituted mouse lines (line nos. 1C3, 3Bl, 8112, and 2A4) produced by introducing the human CD3 gene region to the Cd3 gene-deficient mice (FIG. 6). From the samples derived from wild-type mice, human CD3, CD3 and CD were not detected, and mouse CD3, CD3 and CD were detected (FIG. 6). These results confirmed that mice expressing human CD3, CD3 and CD instead of mouse CD3, CD3 and CD were obtained as designed. Line 4HH3 in FIG. 6 was analyzed in an individual in which the mouse Cd3 allele is a wild-type and the human CD3 gene has been introduced, and the respective human CD3 molecules and the respective mouse Cd3 molecules are both detected. Subsequently, it was cross-bred with Cd3-deficient mice to establish a mouse Cd3 allele-deficient and human CD3 gene expressing line [0224].
In the Cd3 gene-deficient mice, the respective mouse Cd3 molecule-derived PCR signals were not detected. Only human CD3, CD3 and CD were detected, and none of mouse CD3, CD3 and CD was detected from the samples derived from lines 1C3 and 8112 , CD3 and CD were not detected, and mouse CD3, CD3 and CDwere detected (FIG. 6). These results confirmed that mice expressing human CD3, CD3 and CD instead of mouse CD3, CD3 and CD were obtained as designed. Line 4HH3 in FIG. 6 was analyzed in an individual in which the mouse Cd3 allele is a wild-type and the human CD3 gene has been introduced, and the respective human CD3 molecules and the respective mouse Cd3 molecules are both detected. Subsequently, it was cross-bred with Cd3-deficient mice to establish a mouse Cd3 allele-deficient and human CD3 gene-expressing line [0327]. The present invention provides non-human animals in which the expression of their endogenous CD3 genes is deleted and the expression of human CD3 genes is enabled at a physiologically appropriate level; methods for evaluating compounds using such animals; and such [0383]. Therefore, the present invention can be used particularly for the development of therapeutic agents having drug efficacy of killing tumor cells by T cell activation mediated by human CD3 molecules [0383].
However, the specification fails to teach a chimeric mouse with not all somatic and germ cells comprise deletion of the endogenous CD3 replaced with human CD3 and the  human CD3 transgene not expressed on T cells activated upon contacting a test substance
The specification solely enables of a genetically modified mouse whose genome comprises nucleic acid encoding full length human CD3, CD3 and CD genes inserted in the same reading frame to the mouse endogenous CD3, CD3 and CD genes in the genome of the mouse, wherein a loxP sequence was inserted at 5' upstream of the gene region encoding human CD3 gene region, and further downstream a Rox sequence was inserted at 3’ downstream of the human CD3, wherein said insertion was conducted by homologous recombination, wherein the genome of said mouse comprises a deletion of said , CD3 and CD genes with the insertion of the human CD3, CD3 and CD genes, and wherein said mouse is functionally deficient in expression of endogenous mouse CD3, CD3 and CD protein and functionally expresses full length human CD3, CD3 and CD.
As such the specification teaches and is enabled for a genetically modified mouse whose genome comprises a human CD3, CD3 and CD transgene which is in frame with the endogenous CD3, CD3 and CD region gene, and insertion of the human CD3, CD3 and CD was conducted by homologous recombination for the mouse to have a phenotype other than the WT mouse. The genome of said mouse comprises a deletion of said mouse CD3, CD3 and CD genes with the insertion of the human CD3, CD3 and CD genes, and wherein said mouse is functionally deficient in expression of endogenous mouse CD3, CD3 and CD protein and functionally expresses full length human CD3, CD3 and CD.
The claims fail to require an effect of the transgene such that one of skill in the art would know how to use the cells of the transgenic mouse. The specification teaches use of the transgenic mouse activated T cells used particularly for the development of therapeutic agents having drug efficacy of killing tumor cells by T cell activation mediated by human CD3 molecules. Thus, the human CD3 transgene needs to be expressed on activated T cells for the transgenic mouse to be used for the development of therapeutic agents having drug efficacy of killing tumor cells by T cell activation.
The specification fails to disclose a transgenic mouse with a defined phenotype other than a transgenic mouse with deletion of the full length endogenous CD3 and replaced with the full length human CD3 and the transgene is expressed on T cells upon contacting a test substance with the genetically modified mouse. Absent of specific guidance, a skilled artisan would not know how to use the claimed transgenic mouse that do not exhibit such a phenotype. As such it would require undue experimentation to for a skilled artisan to delineate the 
Therefore, the claims should require operably linked human CD3, CD3 and CD region gene which is in frame with the endogenous CD3, CD3 and CD region gene and require its expression.
As such a skilled artisan would not be able to use such a mouse that reads on chimeric mouse that is different from the wild type mouse. Thus, the phenotype of a chimeric mouse is unpredictable due the undue experimentation to delineate a genetically modified mouse having a phenotype not distinct from the wild type mouse. The specification fails to enable making chimeric mouse such that have enabled use because a skilled artisan would not know how to use said mouse that differs from the wild type mouse. 

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632